Judge Hedrick,
(concurring in part and dissenting in part):
I concur with the majority with respect to the defendant Dunn. However, I respectfully dissent from the majority decision with respect to the defendant Maines. The majority has ignored the salient fact in the Maines case that the owner of the automobile, the defendant Dunn, was a passenger when the defendant Maines was driving the automobile in which the stolen coat was found. While the defendant Dunn as owner/ occupant of the car had constructive possession of the stolen article, State v. Lewis, 281 N.C. 564, 189 S.E. 2d 216, cert. denied, 409 U.S. 1046, 93 S.Ct. 547, 34 L. Ed. 2d 498 (1972), it is my opinion that the driver of a vehicle is not presumed to have constructive possession of the contents of the vehicle when the owner is an occupant, absent some evidence that the driver had knowledge of the stolen character of the contents of the vehicle, or the nature of the property in question is such as to give notice to the driver of its contraband character.
*170In the present case there is no evidence that the defendant Maines knew that the blue coat identified by the witness Milam was stolen, and certainly there is nothing in the nature of the coat itself to give the defendant notice that it was stolen. In my opinion the trial judge should have granted defendant Maines’ motion for judgment as of nonsuit, and I vote to reverse.